Hayes, J.,
concurring. I concur in the result. I write separately because I believe the better practice is not to single the defendant out by a separate jury instruction dealing solely with his credibility as a witness. The preferable way is for the trial court to give a general charge on the credibility of witnesses.
Under the law, as it now exists, no error was committed by the trial court. See State v. Boise, 146 Vt. 46, 49, 498 A.2d 495, 497 (1985) (“A general instruction that a defendant who wishes to testify is a competent witness and that his testimony is to be judged in the same way as that of any other witness does not impermissibly single out the defendant.”). We must consider the possibility, however, that a jury might wonder why it was necessary for the court to speak about the defendant’s credibility separately as was done with respect to no other witness in the case. Even though the court stated that the defendant’s testimony should be judged by the jury under the rules already given as to the credibility of witnesses in general, the jury members might speculate that there is a melody they are supposed to be hearing that differs from the lyrics.
Important cases do not always announce their coming by the blare of trumpets and the clash of cymbals. Sometimes a “little, unassuming, unobtrusive choice presents itself before us slyly and craftily, glib and insinuating, in the modest garb of innocence.” B. Cardozo, Law and Literature in Selected Writings of Benjamin Nathan Cardozo: The Choice of Tycho Brahe, 419 (1947). The temptation to say nothing about the better practice is great because the instruction given by the trial court has long been uttered with some frequency, but antiquity alone cannot sanction a usage that is undesirable.